Citation Nr: 1325437	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  08 24 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for systemic arthritis, to include arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from October 1965 to October 1967.  This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In October 2010, the Veteran provided testimony at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In December 2010, the Board remanded the claim for development. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

In 1988, the Veteran executed a VA Form 23-22, Appointment of Veterans Service Organization As Claimant's Representative, appointing the Disabled American Veterans National Service Organization (DAV) as his representative before VA.  In correspondence received at the RO in October 2008, the Veteran indicated that he desired to be represented by AMVETS rather than DAV.  The claims file does not indicate that the RO sent the Veteran a VA Form 23-22 to formally appoint AMVETs as his representative.  In correspondence sent to the Veteran in October 2010, the RO informed the Veteran that if he desired to appoint a representative or change representatives, he should so within 90 days of the date of the letter or until the Board issued a decision, whichever comes first.  At the October 2010 hearing, the Veteran was represented by DAV.  He did not indicate at that time or subsequently that he wanted to be represented by another service organization.  In fact, the Veteran has been represented by DAV throughout the period of this claim.  Therefore, the Board has concluded that the Veteran continues to desire to be represented by DAV.  However, if the Veteran desires to revoke his appointment of DAV and to appoint another representative, he is free to do so while this case is in remand status.

In July 2010, the Veteran requested an increased rating for his right shoulder disability.  Although the RO responded to the claim by sending the Veteran a notice letter in August 2010, the record before the Board does not show that the claim has been adjudicated by the RO.  Therefore, this claim is referred to the RO for appropriate action.

The RO received correspondence from the Veteran in June 2013 indicating that he was being treated for Parkinson's disease.  Because the Veteran served in Vietnam and because Parkinson's disease is subject to presumptive service connection based on exposure to herbicides in Vietnam, this matter is also referred to the RO for appropriate action.  


REMAND

In the December 2010 remand, the Board directed that the Veteran be afforded a VA examination by a physician with sufficient expertise to assess the nature and etiology of the Veteran's claimed systemic arthritis, to include any arthritis in the right shoulder.  In response to this directive, the Veteran was afforded an examination by a physician's assistant in January 2011.  The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim. 

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to assess the nature and etiology of the Veteran's claimed systemic arthritis, to include any arthritis of the right shoulder.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.

All findings should be reported in detail, and all indicated diagnostics should be performed.

Based on the examination of the Veteran and the review of the Veteran's pertinent history, the examiner should state whether the Veteran has systemic arthritis and whether he has arthritis of the right shoulder.  With respect to each such disorder present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or more probable) that the disorder is etiologically related to the Veteran's active service, to specifically include his gunshot wound of the right shoulder in August 1966, or was caused or permanently worsened by his service-connected residuals of a gunshot wound of the right shoulder.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should undertake any additional development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

